DETAILED ACTION
Claim Objections
Claim 5 is objected to because of the following informalities: the claim depends from claim 4, which has been cancelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new limitation that that the cyclone bin assembly is removable “as a closed unit”, although included in the original application, is not described in a way to reasonably convey how the cyclone bin is “closed” when removed.  Although the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed supra, it is unclear how the cyclone bin assembly is considered to be “a closed unit” when removed, due to the open inlet and outlet ducts.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 12-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Conrad (2011/0219567) in view of Bilger et al. (2015/0040340 (priority date of 9 March 2012), Yoo (8,032,981) and Park et al. (2004/0261213).
Regarding claim 1, Conrad discloses an upright surface cleaning apparatus comprising: (a) a surface cleaning head (102) having a dirty air inlet; (b) an upper section (112) moveably mounted to the surface cleaning head between a storage position and a floor cleaning position, the upper section comprising a cleaning unit mount and an outlet port in air flow communication with the dirty air inlet, (c) a wand (116) moveable between a first position in which the wand is mounted on the upper section and an inlet end of the wand is in air flow communication with the outlet port, and a second position (Fig. 5) in which the inlet end of the 
However, Conrad fails to disclose that the portable surface cleaning unit is removable from the cleaning unit mount while the wand remains in the first position or that a main power switch is located adjacent the carry handle.  
Bilger and Yoo both disclose similar vacuum cleaners, Bilger also having a cleaning head, upper section (128) with a portable surface cleaning unit removably mounted thereon and a wand (184) and hose (188) mounted to the portable surface cleaning unit in nearly the same configuration as Conrad, but Bilger also teaches an alternative configuration, similar to the configuration of Yoo, wherein the wand may connect directly to an upflow portion from the head (1304 of Bilger) to allow a user the remove the portable surface cleaning unit from the support member while maintaining airflow with the head, which will allow for use of the vacuum in a canister type mode (Fig. 2 of Yoo), which is well known in the art to allow a user to maintain upright use of the cleaner for cleaning floor surfaces without requiring lifting and moving of the motor, separator or dust collector, which comprises the majority of the weight of the vacuum cleaner, thus making it easier to move around furniture and/or vacuum 
Further, Park discloses another similar cleaner, also having a removable portable surface cleaning unit that may be hand held during operation of the wand, similar to Conrad, and teaches that the power control button(s) (1491) are placed directly next to the handle, which will allow a user to quickly and easily press the buttons as desired with a finger or thumb (depending on the size of a user’s hand, but the proximity of the buttons to the handle shown by Park would obviously allow at least some user’s to contact the button with the same hand that is supporting the unit by the handle) that is holding the handle to support the portable surface cleaning unit, thus allowing for single handed support and operation of the portable surface cleaning unit, leaving the other hand to support and direct the cleaning wand.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar location for the power button(s) of Conrad to allow for similar one-handed operation and support of the portable surface cleaning unit, as taught by Park.  
Regarding claim 2, Conrad further discloses that the wand remains in air flow communication with the portable surface cleaning unit when the wand is moved to the second position. 
Regarding claim 5, Conrad further discloses that the cleaning unit mount comprises an up flow duct that is movably mounted to the surface cleaning head (via pivot joint 151).  
Regarding independent claim 20 and dependent claims 13 and 24 (depending from claim 16, addressed below), Conrad also fails to disclose a portable surface cleaning unit release actuator.  Again, Park discloses that the actuator to release the portable surface cleaning unit from the base is position this time on the handle, which will clearly allow a user to disengage the portable surface cleaning unit form the base while also supporting the portable surface cleaning unit to allow for removal in a simple, one-handed and one-step process.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide a similar location for the release actuator of Conrad to allow for similar one-handed removal and support of the portable surface cleaning unit, as taught by Park.
Regarding independent claim 16, as well as dependent claims 12, 14, 15, 17, 18, 22 and 23, the location for the power switch, immediately next to the handle, and release actuator on the handle are both considered to be adjacent to the handle as a whole, as well as a rearward portion of the handle (based on definition of “adjacent” as “not distant : NEARBY”1).  


Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (2011/0219567) in view of Bilger et al. (2015/0040340), Yoo (8,032,981) and Park et al. (2004/0261213) as applied to claim 1, and further in view of Yoo (2009/0144929; to be referred to hereinafter as Yoo’929).
Regarding claim 1, the combination of Conrad, Bilger, Park and Yoo provides the cleaner as discussed supra, with the modification taught by Bilger and Yoo allowing the wand to be movable from the first position to the second position while the portable surface cleaning unit is mounted to the cleaning unit mount, but fails to disclose an electrified stretch hose.  Conrad alternatively discloses an electrical connection (129) between the portable surface cleaning unit and the cleaning unit mount to power the brush of the cleaning head when connected thereto, which would not provide power to the cleaning head in the canister configuration taught by Yoo.  Yoo’929 teaches the same invention as Yoo, and specifically discloses that the hose may include electrical connections to connect the power source in the portable surface cleaning unit to the cleaning head when used in the canister configuration (paragraph 11).  Therefore, it further would have been obvious to one of ordinary skill in the art to provide the electrified stretch hose to the cleaner of Conrad, when modified as taught by Bilger and Yoo, to provide power to the cleaning head when used in the canister configuration, as taught by Yoo, and will also provide the electrical connection when the wand and portable surface cleaning unit are both connected to the cleaning unit mount, thus providing all of the structure set forth in claims 3, 7 and 8.

Response to Arguments
Applicant’s arguments, see Remarks/Arguments, filed 15 December 2021, with respect to the rejections of all pending claims under 35 U.S.C. 103 have been fully considered and are persuasive because the amendments are found to overcome the previous rejection.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Conrad, Bilger and Park, as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        16 February 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Adjacent.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/adjacent. Accessed 10 Sep. 2021.